Citation Nr: 0812639	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  07-10 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

The veteran had active service from February 1948 to February 
1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2005 and September 2006 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  The November 2005 rating decision 
denied service connection for bilateral hearing loss and the 
September 2006 rating decision denied service connection for 
tinnitus.  

In December 2006, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of his testimony is associated with the claims 
file.  

In February 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 
20.900(c).


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss that is as likely 
as not due to acoustic trauma in service.

2.  The veteran has bilateral tinnitus that is as likely as 
not due to acoustic trauma in service.  





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Bilateral tinnitus was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for bilateral hearing loss and 
tinnitus, there is no prejudice to the appellant, regardless 
of whether VA has satisfied its duties of notification and 
assistance.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The veteran's service medical records are negative for 
findings or complaints of hearing loss and/or tinnitus.  The 
veteran's DD Form 214 reflects that the veteran's MOS was 
that of clerk.  The veteran separation examination noted that 
he had a whispered voice test.  

The RO denied the veteran's claim because the veteran's 
hearing loss was not shown in service or for many years 
following discharge from service, and the veteran's DD Form 
214 did not indicate that the veteran served in combat or was 
otherwise exposed to acoustic trauma during service.  

The veteran maintains, however, that he served in combat, in 
the artillery for almost his entire period of service.  To 
support this assertion, the veteran submitted a newspaper 
article from 1951 showing that the veteran was an artillery 
man during service in Korea.

A March 2001 VA audiogram report confirms current hearing 
loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
75
55
40
50
LEFT
80
95
80
75
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

At a VA examination in January 2007, the examiner noted a 
right ear severe, rising to moderately severe, sensorineural 
hearing loss and a left ear severe to profound sensorineural 
hearing loss.  The examiner opined that the hearing loss and 
tinnitus were not related to service because there was 
nothing reported on his separation examination and the 
veteran's hearing was deemed normal at separation.

At VA examination in February 2007, the veteran reported that 
he first noticed hearing loss during service and had been 
bothered by tinnitus for 10 years.  The examiner opined that 
the veteran's hearing loss was most likely service-related 
because he began noticing hearing loss during service, and he 
was exposed to gunfire.  The examiner did not think the 
tinnitus was service-related based on the veteran's self 
report that he had tinnitus for ten years.  

The veteran testified at his personal hearing before the 
undersigned that he served as an artillery man with the 159th 
Field Artillery of the 25th Infantry Division.  The veteran 
testified that he was sent to Japan in December 1948, and was 
then sent to Korea until 1951.  During his duty in Korea, he 
served as a gunner in the 159th Field Artillery.  He fired 
155 mm Howitzers with no ear protection.  He fired thousands 
of rounds and started noticing ringing in his ears and 
hearing loss right away.  The veteran explained that his 
hearing began deteriorating during service and, importantly, 
clarified that although his tinnitus did not become 
bothersome until ten years ago, the tinnitus was present 
during service.  

The evidence for and against service connection is in 
equipoise; that is, the evidence demonstrating that the 
veteran's hearing loss and tinnitus are related to service is 
equally weighted against the evidence demonstrating other 
etiology.  The evidence in support of the veteran's claim 
includes his sworn testimony that he first noticed hearing 
loss and tinnitus during service, and evidence that he was 
exposed to acoustic trauma during service.  Additionally, the 
VA examiner in February 2007 opined that his hearing loss 
began during service.  Weighing against the veteran's claim 
is the opinion of the January 2007 VA examiner, who did not 
believe that the veteran's hearing loss and tinnitus were 
service-related because no hearing loss or tinnitus was noted 
at discharge, and the February 2007 VA examiner's opinion 
that tinnitus was not related to service as the veteran 
reported it had only begun 10 years ago.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing a decrease in 
hearing and/or ringing in his ears, pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in 
and of itself.  The Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

There is no reason to doubt the credibility of this veteran, 
including his explanation of a miscommunication between 
himself and the February 2007 examiner regarding the onset of 
his tinnitus.  

The veteran has a current diagnosis of hearing loss, evidence 
that he was exposed to acoustic trauma during service and 
that his ears began ringing in service, and a medical opinion 
linking his current hearing loss to in-service noise 
exposure.  Resolving reasonable doubt in the veteran's favor, 
it is at least as likely as not that the veteran's bilateral 
hearing loss and tinnitus are linked to service.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service 
connection is warranted for hearing loss and tinnitus.
ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for bilateral tinnitus is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


